Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an Appeal Brief Filed entered on January 3, 2022 for patent application 15/368,531 filed on December 2, 2016.


Claims 1-19 and 21 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “interfacing a virtual streaming application with a remote device coupled to the streaming application environment over a packet-switched network, including: receiving, from the packet-switched network, input generated at the remote device” in combination with “and streaming an output display representation generated by the virtual streaming application in response to the received input over the packet-switched network to the remote device, the output display representation comprising a plurality of frames” in further combination with “receiving a plurality of input events from the remote device, each of the input events, of the plurality of input events, being associated with an input generated on the remote device during rendering of the frames of the output display representation, and each input event, of the plurality of input events, being associated with a corresponding timestamp” in further combination with “synthesizing at least one correction event from the plurality of received input events, the at least one correction event corresponding to a lost or delayed input event, of the plurality of input events, generated at the remote device during the rendering of the frames of the output display representation, the at least one correction event associated with a correction event timestamp for the at least one correction event, and in response to the input generated on the remote device” in further combination with “generating a priority queue, of the plurality of input events and the at least one correction event, wherein generating the priority queue is based on the corresponding timestamps of the plurality of received input events and based on the correction event timestamp for the at least one correction event” in further combination with “and controlling injection of the plurality of received input events and the at least one correction event into the virtual streaming application to synchronize, within the virtual streaming application and according to the corresponding timestamp for each input event in the priority queue and the correction event timestamp for the at least one correction event included in the priority queue, the plurality of received input events and the at least one correction event” as recited in the claim.
Independent claim 13 is allowed for similar reasons as claim 1. Dependent claims 2-12, 14-19 and 21 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Claims 1-19 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 11, 2022